 Case 6:19-cv-00398-ACC-GJK Document 1 Filed 03/01/19 Page 1 of 8 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

                                             CASE NO:

MICHELOB MALDONADO, and
all others similarly situated under
29 U.S.C. 216(b),

       Plaintiff(s),

       v.

COMPETITIVE EDGE GROUP, INC., d/b/a
COMPETITIVE EDGE LANDSCAPING,
a Florida Profit Corporation, and
FRED R. BOOTHBY, individually,

       Defendants.

                                       /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiff, MICHELOB MALDONADO (“Plaintiff”) pursuant to 29 U.S.C. § 216(b), files

the following Complaint against Defendants, COMPETITIVE EDGE GROUP, INC., d/b/a

COMPETITIVE EDGE LANDSCAPING (“COMPETITIVE EDGE”), and FRED R. BOOTHBY

(“BOOTHBY”), individually (collectively referred to hereinafter as “Defendants”), on behalf of

himself, and all others similarly situated, and alleges:

                                           INTRODUCTION

   1. Defendants have unlawfully deprived Plaintiff, and all other employees similarly situated,

       of minimum wage and overtime compensation during the course of their employment. This

       action, arising under the Fair Labor Standards Act (“FLSA”), pursuant to 29 U.S.C. §§

       201–216, to recover all wages owed to Plaintiff, and those similarly situated to Plaintiff,

       during the course of their employment.
Case 6:19-cv-00398-ACC-GJK Document 1 Filed 03/01/19 Page 2 of 8 PageID 2



                                           PARTIES

 2. During all times material hereto, Plaintiff was a resident of Seminole County, Florida, over

      the age of 18 years, and otherwise sui juris.

 3. During all times material hereto, Defendant, COMPETITIVE EDGE, was a Florida for-

      profit corporation located and transacting business within Longwood, Florida, within the

      jurisdiction of this Honorable Court.         COMPETITIVE EDGE is headquartered and

      operates its principal location at 117 Trafalgar Pl., Longwood, FL 32779.

 4. Defendant, COMPETITIVE EDGE, was Plaintiff’s employer, as defined by 29 U.S.C. §

      203(d), during all times pertinent to the allegations herein.

 5. During all times material hereto, Defendant, BOOTHBY, was a resident of the Middle

      District of Florida, and was President, Treasurer, Secretary, and Director of the Defendant

      company within Longwood, Florida.

 6. During all times material hereto, Defendant, BOOTHBY, was over the age of 18 years,

      and was vested with the ultimate control and decision-making authority over the hiring,

      firing, day-to-day operations, and pay practices for Defendant, COMPETITIVE EDGE,

      during the relevant time period.

 7. Defendant, BOOTHBY, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

      during all times pertinent to the allegations.

                               JURISDICTION AND VENUE

 8.   All acts and omissions giving rise to this dispute took place within Longwood, Florida,

      which falls within the jurisdiction of this Honorable Court.

 9. Defendant, COMPETITIVE EDGE, is headquartered and regularly transacts business in

      Seminole County, Florida, and jurisdiction is therefore proper within the Middle District

      of Florida pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.



                                                2
Case 6:19-cv-00398-ACC-GJK Document 1 Filed 03/01/19 Page 3 of 8 PageID 3



 10. Venue is also proper within the Middle District of Florida pursuant to 29 U.S.C. § 216(b)

    and 28 U.S.C. § 1391(b).

                               GENERAL ALLEGATIONS

 11. Defendant, COMPETITIVE EDGE, provides landscaping services in the State of Florida,

    and has done so since at least 2014.

 12. Defendant, COMPETITIVE EDGE employs individuals such as Plaintiff to perform

    landscaping services to clients throughout Florida.

                                      FLSA COVERAGE

 13. Defendant, COMPETITIVE EDGE, is covered under the FLSA through enterprise

    coverage, as COMPETITIVE EDGE was engaged in interstate commerce during all

    pertinent times in which Plaintiff was employed. More specifically, COMPETITIVE

    EDGE’S business and Plaintiff’s work for COMPETITIVE EDGE affected interstate

    commerce because the goods and materials Plaintiff and other employees used and/or

    handled on a constant and/or continuous basis moved through interstate commerce prior to

    or subsequent to Plaintiff’s use of the same. Accordingly, Defendant, COMPETITIVE

    EDGE, was engaged in interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(B).

 14. During his employment with Defendant, COMPETITIVE EDGE, Plaintiff, and multiple

    other employees, handled and worked with various good and/or materials that have moved

    through interstate commerce, including, but not limited to: lawn mowers, gardening tools,

    lawn fertilizers, garbage bags, sprinklers, weed control treatments, mulch, pavers, soils,

    landscaping rocks, edgers, wall blocks, fire pit kits, stepping stones, landscape fabrics,

    garden fence panels, spades, shovels, planting tools, rakes, pitchforks, garden hoes,

    cultivators and weeders, pruning knives, shears, scrapers, credit card processors, cellular

    telephones, fax machines, etc.



                                             3
Case 6:19-cv-00398-ACC-GJK Document 1 Filed 03/01/19 Page 4 of 8 PageID 4



 15. Defendant, COMPETITIVE EDGE, regularly employed two (2) or more employees for the

    relevant time period, and these employees handled goods or materials similar to those

    goods and materials handled by Plaintiff, thus making Defendant, COMPETITIVE

    EDGE’S business an enterprise covered by the FLSA.

 16. Upon information and belief, Defendant, COMPETITIVE EDGE, grossed or did business

    in excess of $500,000.00 during the years of 2016, 2017, and 2018, and is expected to gross

    in excess of $500,000.00 in 2019.

 17. During all material times hereto, Plaintiff was a non-exempt employee of Defendants,

    COMPETITIVE EDGE, and BOOTHBY, within the meaning of the FLSA.

                         PLAINTIFF’S WORK FOR DEFENDANTS

 18. In June 2014, Plaintiff began working for Defendants, COMPETITIVE EDGE and

    BOOTHBY, and continued to do so until about August 2017.

 19. Plaintiff worked an average of seventy (70) hours per week.

 20. From June 2014 to December 2014, Defendants paid Plaintiff $120.00 per day, or $600.00

    per week.

 21. From January 2015 to December 2015, Defendants paid Plaintiff $125.00 per day, or

    $625.00 per week.

 22. From January 2016 to December 2016, Defendants paid Plaintiff $130.00 per day, or

    $650.00 per week.

 23. From January 2017 to August 2017, Defendants paid Plaintiff $135.00 per day, or $675.00

    per week.

 24. During all periods of Plaintiff’s employment with Defendants, Defendants refused to

    compensate Plaintiff at the proper overtime rate of time-and-one-half required by the FLSA

    for all hours worked in excess of forty (40) during the relevant time period.



                                             4
Case 6:19-cv-00398-ACC-GJK Document 1 Filed 03/01/19 Page 5 of 8 PageID 5



 25. Defendants were expressly aware of the overtime work performed by Plaintiff, but

    nevertheless required Plaintiff to continue working without receiving the proper overtime

    rate for any hours worked during the relevant period of his employment.

 26. Further, during the last four (4) weeks of Plaintiff’s employment, Defendants refused to

    pay Plaintiff the proper minimum wage rate of $7.25 per hour for all hours worked at or

    below forty (40) hours per week during the relevant time period.

 27. Defendants have refused to pay Plaintiff proper compensation for hours he worked, or the

    overtime compensation required at the federally mandated rate of time-and-one-half for

    work exceeding forty (40) hours per week.

 28. As a result of Defendants’ intentional and willful failure to comply with the FLSA, Plaintiff

    has been required to retain the undersigned counsel and is therefore entitled to recover

    reasonable attorney’s fees and costs incurred in the prosecution of these claims.

     COUNT I – FEDERAL MINIMUM WAGE VIOLATIONS – 29 U.S.C. § 206
                        (Against All Defendants)

 29. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 28 as though set forth fully

    herein.

 30. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

    § 216(b).

 31. During the time period relevant to this lawsuit, Plaintiff worked an average of seventy (70)

    hours per week, for which he was not properly compensated.

 32. However, during the last four (4) weeks of Plaintiff’s employment, Defendants refused to

    pay him the proper minimum wage rate of $7.25 per hour for all hours worked at or below

    forty (40) hours per week.

 33. Plaintiff is entitled to recover the federal minimum wage in the amount of at least $7.25

    per hour for all hours worked at or below forty (40) per week.


                                              5
 Case 6:19-cv-00398-ACC-GJK Document 1 Filed 03/01/19 Page 6 of 8 PageID 6



   34. Accordingly, Plaintiff claims the minimum wage in the amount of at least $7.25 per hour

       for all hours worked at or below forty (40) per week for the last four (4) weeks of his

       employment with Defendants.

   35. Defendants willfully and intentionally refused to pay Plaintiff’s minimum wages as

       requirement by the FLSA as Defendants knew of the minimum wage requirements of the

       FLSA and recklessly or intentionally failed to compensate Plaintiff in accordance with such

       requirements.

   36. Accordingly, the statute of limitations for this action is three (3) years as opposed to two

       (2) years.

   37. Plaintiff has been required to retain the undersigned law firm to prosecute these claims on

       his behalf and is therefore entitled to recovery attorney’s fees and costs under the FLSA.

   WHEREFORE, Plaintiff, MICHELOB MALDONADO, respectfully requests that this

Honorable Court enter judgment in his favor and against Defendants, COMPETITIVE EDGE

SERVICES INC., d/b/a COMPETITIVE EDGE LANDSCAPING, and FRED R. BOOTHBY, and

award Plaintiff: (a) double unpaid minimum wages as provided by the FLSA to be paid by the

Defendants, COMPETITIVE EDGE SERVICES INC., d/b/a COMPETITIVE EDGE

LANDSCAPING, and FRED R. BOOTHBY jointly and severally; (b) all reasonable attorney’s

fees and litigation costs as permitted under the FLSA; and any and all such further relief as this

Court may deem just and equitable under the circumstances.

       COUNT II – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                             (Against All Defendants)

   38. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 28 as though set forth fully

       herein.

   39. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

       § 216(b).


                                                6
 Case 6:19-cv-00398-ACC-GJK Document 1 Filed 03/01/19 Page 7 of 8 PageID 7



   40. During the time period relevant to this lawsuit, Plaintiff worked an average of seventy (70)

       hours per week, for which he was not properly compensated.

   41. Plaintiff is entitled to recover statutorily proscribed federal overtime wages at a rate of half-

       time per hour, for all hours worked in excess of forty (40) per week.

   42. Plaintiff therefore claims the half-time rate for each hour worked in excess of forty (40)

       per week.

   43. Defendants willfully and intentionally refused to pay Plaintiff’s overtime wages as required

       by the FLSA, as Defendants knew of the overtime requirements of the FLSA and recklessly

       failed to investigate whether Defendants’ payroll practices were in accordance with the

       FLSA.

   44. Accordingly, the statute of limitations in this action should be three (3) years as opposed

       to two (2) years.

   45. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

       counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

       WHEREFORE, Plaintiff, MICHELOB MALDONADO, respectfully requests that this

Honorable Court enter judgment in his favor and against Defendants, COMPETITIVE EDGE

GROUP INC., d/b/a COMPETITIVE EDGE LANDSCAPING, and FRED R. BOOTHBY, and

award Plaintiff: (a) double unpaid overtime wages as provided by the FLSA to be paid by the

Defendants,    COMPETITIVE         EDGE       GROUP       INC.,    d/b/a   COMPETITIVE          EDGE

LANDSCAPING, and FRED R. BOOTHBY, jointly and severally; (b) all reasonable attorney’s

fees and litigation costs as permitted under the FLSA; and any and all such further relief as this

Court may deem just and equitable under the circumstances.




                                                  7
 Case 6:19-cv-00398-ACC-GJK Document 1 Filed 03/01/19 Page 8 of 8 PageID 8



                                 DEMAND FOR JURY TRIAL

   Plaintiff, MICHELOB MALDONADO, requests and demands a trial by jury on all appropriate

claims.

          Dated this 1st day of March, 2019.

                                                   Respectfully Submitted,

                                                   USA EMPLOYMENT LAWYERS-
                                                   JORDAN RICHARDS, PLLC
                                                   805 E. Broward Blvd. Suite 301
                                                   Fort Lauderdale, Florida 33301
                                                   Ph: (954) 871-0050
                                                   Counsel for Plaintiff, Michelob Maldonado

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372
                                                   MELISSA SCOTT, ESQUIRE
                                                   Florida Bar No. 1010123
                                                   Jordan@jordanrichardspllc.com
                                                   Melissa@jordanrichardspllc.com
                                                   Jake@jordanrichardspllc.com
                                                   Stephanie@jordanrichardspllc.com

                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on March 1,

2019.

                                                   By: /s/ Jordan Richards
                                                   JORDAN RICHARDS, ESQUIRE
                                                   Florida Bar No. 108372

                                        SERVICE LIST:




                                               8
